Case 4:17-cv-01618 Document 54 Filed on 10/24/18 in TXSD Page 1 of 4
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                October 24, 2018
                                                               David J. Bradley, Clerk
Case 4:17-cv-01618 Document 54 Filed on 10/24/18 in TXSD Page 2 of 4
Case 4:17-cv-01618 Document 54 Filed on 10/24/18 in TXSD Page 3 of 4
Case 4:17-cv-01618 Document 54 Filed on 10/24/18 in TXSD Page 4 of 4
